Citation Nr: 1436526	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  13-10 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness and vertigo, to include as secondary to service-connected hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from March 1954 to December 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not exhibit dizziness or vertigo in service or within one year of separation from service, and any such disability is not etiologically related to any injury or disease during the Veteran's active service or to a service-connected disability.


CONCLUSION OF LAW

A disability manifested by dizziness and vertigo was not incurred in or aggravated by active service or manifested within a year of separation from service, and such disability is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes April 2010 and April 2014 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The April 2014 letter included notice on how to establish service connection on a secondary basis.  These letters advised the Veteran as to the types of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the April 2014 notice letter was not issued prior to the initial adjudication of the Veteran's claim in December 2012.  The Veteran's claim, however, was readjudicated following the issuance of this notice, most recently in a July 2014 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and private medical records.  

The Board notes that most of the Veteran's service treatment records are not available for review.  A November 2012 memorandum entitled "Formal Finding on the Unavailability of Service Treatment Records (STR's)" has outlined all of the steps that were taken to attempt to obtain these records, and the record reflects that the Veteran was provided proper notice.  

Under such circumstances, where service records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).
 
VA also arranged for the Veteran to undergo a VA examination in February 2014.  The Board finds that the resulting opinion and April 2014 and July 2014 addenda are adequate for the purpose of determining the claim decided herein.  Collectively, these reports reflect that the examiner reviewed the claims folder, elicited from the Veteran his history of complaints and symptoms, and provided clinical findings detailing the results of physical examination.  For these reasons, the Board concludes that the February 2014 VA examination report and April 2014 and July 2014 addenda in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, in certain circumstances, service connection for certain chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

Similarly, service connection may be granted on a secondary basis.  A disability, which is proximately due to, or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In the case at hand, the Veteran has claimed entitlement to service connection for a disability manifested by dizziness and vertigo.  He essentially contends that this disability was incurred secondary to his service-connected hearing loss and tinnitus, or as directly related to service, to include in-service acoustic trauma.  

On his February 2010 claim form, the Veteran reported that his dizziness began in 2008.  In an April 2010 statement, the Veteran described his in-service exposure "to traumatic noise not only from the normal firing of weapons from .30 caliber up to and including machine guns (this was my primary duty), but also from the various aircraft that I used to jump out of."  He contends that "the Dizziness stems from my tinnitus and hearing problems."  

In an undated private medical record, the Veteran reported that he dove into a lake, hit his head, and suffered a pretty bad injury.  Service treatment records do not reflect that this injury occurred in service.

In a December 2013 personal statement, the Veteran noted that the benefit of the doubt may be resolved in his favor "where Veteran asserted that his vertigo began during his active military service and has continued since that time, and where
Veteran argues that his current vertigo is due to or aggravated by his service-connected bilateral hearing loss." 

Turning to the evidence of record, the record contains the Veteran's November 1958 examination report that is associated with his discharge from service.  This record reflects that the Veteran was examined and that his neurologic system was found to be clinically normal.  He signed a "Statement of Physical Condition" in December 1958 noting that there had been no change in his physical condition since the November 1958 examination.  

A March 2009 private ENG/posturography report notes that abnormal oculomotor results detected on examination could indicate a central lesion.  

According to a May 2011 private medical record, the Veteran reported that his "dizziness started to occur 10 years ago and has been mild in severity."  Following testing, he was assessed as having peripheral vertigo.

A March 2012 private medical record reflects the Veteran was seeking a second opinion on his complaints on dizziness and vertigo.  He reported intermittent episodes of dizziness lasting on and off for about a week at a time.  It was noted that the Veteran believes his vertigo is associated with his past military history, and he reported noise trauma during airplane landings.  Following testing, the doctor listed an assessment of dizziness/vertigo.

A March 2012 record from a private ear, nose, and throat doctor states that the Veteran dated his balance disorder to the time he was exposed to noise trauma during overseas landings in 1955.  He conducted a neurologic evaluation and noted an impression that the Veteran suffers from balance disturbance which dates back to his noise trauma in the military.

An April 2012 VA medical record notes periodic dizziness.  

A May 2012 VA medical record notes that the Veteran experiences vertigo.  

A January 2014 VA medical record notes that the Veteran experienced true vertigo in 2010, which resulted in a fall, but has not experienced it recently.  Another January 2014 record suspects the Veteran's vestibular dysfunction is multifactorial and not peripheral.  

A February 2014 VA medical record notes that the Veteran reported having had vertigo the morning before, and that his symptoms lasted less than one minute.  He reported that he always feels as if he is veering to the right when walking.  Examinations were conducted, and impressions of "[a]bnormal [optokinetic nystagmus] is consistent with a central finding" and "[v]ertigo without nystagmus during Dix-Hallpike left is a nonlocalizing finding, it does not indicate [benign paroxysmal positional vertigo]."

A February 2014 VA ear conditions examination report notes that the Veteran does not have, and has never been diagnosed with, an ear or peripheral vestibular condition.  It notes that the Veteran reported his last episode of ear pain was approximately three weeks ago.  He described symptoms of drifting to the right when walking, which had been occurring for many years.  He was unclear as to the actual onset of symptoms.  He denied true vertigo.  The San Antonio VA Medical Center had diagnosed him with dysequilibrium with no vertigo apparent in July 2013.  The examiner determined that the Veteran did not have any findings, signs, or symptoms attributable to Meniere's syndrome, a peripheral vestibular condition, or another diagnosed vestibular or infectious, inflammatory, or other ear condition.  On examination, his external ear, ear canal, tympanic membrane, and gait were normal.  Romberg test, Dix Hallpike test for vertigo, and limb coordination tests were normal.  The examiner determined that the Veteran does not describe symptoms of true vertigo, and thus there is no diagnosis of a vertigo-related process or any other specific peripheral vestibular condition.  

The examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  His rationale was that review of the records does not demonstrate any injury or event, such as closed head trauma, while in service that could be assessed as a possible source of vertigo.
The examiner further noted that there is no diagnosis of vertigo at this time. The examiner noted that the Veteran does have symptoms of dysequilibrium which can be due to a variety of conditions, including the atrial fibrillation for which he is currently being treated.  Given that there is no diagnosis of a vertiginous or
vestibular system pathology, there is no vertigo due to, or as a result of, in
service illness, injury, treatment or event.  The examiner also opined that acoustic trauma is less likely than not a cause of dysequilibrium, and in general acoustic trauma is less likely than not to cause vertigo except in cases where the sound pressure was significant to cause a perilymphatic fistula (which would result in vertigo and sudden hearing loss, which was not the case for this Veteran) or result in closed head trauma.

An April 2014 addendum from the same VA examiner notes review of the claims file.  He noted that disequilibrium is unsteadiness, while true vertigo is a sensation of motion, which he does not currently exhibit and with which he is not diagnosed.  The examiner noted that there are many causes of dysequilibrium, the far majority are non-ear related.  The examiner could not state the exact cause of the Veteran's dysequilibrium without resorting to mere speculation.  Since dysequilibrium is a non-vestibular type of condition, the examiner found it is much less likely than
not due to, a result of, or aggravated by his history of acoustic trauma.  The examiner also found no objective evidence, by history, examination, and review of medical records, that would associate his symptoms of dysequilibrium with any in-service illness, injury, treatment, or event.

A July 2014 addendum to the February 2014 VA examination report notes that there is no diagnosis of vertigo.  He noted that the diagnosis is instead that of dysequilibrium, which is very different than vertigo, and cannot be equated to vertigo.

Based on the above, the Board finds that entitlement to service connection for a disability manifested by dizziness and vertigo is not warranted.  The Board notes that the evidence is contradictory with respect to whether the Veteran has vertigo.  The most probative evidence of record suggests that the Veteran has dysequilibrium, not vertigo.  The most in-depth testing was conducted in February 2014, and the examiner found dysequilibrium but not vertigo.  Furthermore, the Veteran's VA medical records reflect a diagnosis of dysequilibrium rather than vertigo.

Regardless of the correct diagnosis, however, the Board finds that the above evidence demonstrates that entitlement to service connection for a disability manifested by dizziness or vertigo is not warranted.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  The Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, supra.

In the case at hand, there are essentially two medical etiology opinions of record.  The March 2012 record relates the Veteran's balance disturbance to in-service acoustic trauma.  The February 2014 opinion with addenda finds that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness, to include acoustic trauma.  

In this case, the Board finds that the authors of both opinions are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, the Board finds that the VA examiner's opinions are more probative than the private examiner's opinion, as the private examiner has articulated no rationale for linking the Veteran's dizziness to in-service acoustic trauma.  To the extent that the private examiner is suggesting that a positive etiology opinion is warranted based on an in-service onset of the disability at issue, the Board finds that such assumptions regarding the Veteran's medical history are inaccurate.

In Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In the case at hand, the private medical examiner appears to have based his opinion on the Veteran's lay report that his dizziness and balance disturbances had their onset during service.  The Board finds, however, that this factual predicate is inaccurate.  The Board notes that the Veteran was found to be neurologically normal on his separation examination report, while the most credible evidence of record, a May 2011 private medical report that was produced in the course of the Veteran seeking medical treatment for dizziness, reflects that the Veteran placed the onset of his dizziness to approximately ten years earlier, or 2001.  This date is approximately 43 years following the Veteran's separation from service, and is inconsistent with the factual background on which the private examiner based his opinion.

The VA examiner, on the other hand, has provided a detailed rationale, citing to facts of the Veteran's case and pertinent medical principles, to explain why the Veteran's dizziness is not at least as likely as not related to his service, an in-service injury, or a service-connected disability.  

Even though the VA examiner has stated that he cannot identify the etiology of the Veteran's dysequilibrium without resort to speculation, the Board notes that the examiner did not opine that any of the likely causes was related to service or to a service-connected disability.  For example, while the examiner identified atrial fibrillation as one possible cause, service connection for atrial fibrillation was expressly denied in an unappealed January 2012 rating decision.  Secondary service connection based on a nonservice-connected primary disability is precluded by law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that the only other contrary opinion of record comes from the Veteran himself, who believes that he suffers from dizziness and vertigo that are related to service or to his service-connected hearing loss and tinnitus.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran, while a layperson, is competent to report experiencing dizziness.  However, as a layperson, the Veteran is not competent to offer testimony on a complex medical question, such as diagnosing a current disability manifested by dizziness and linking any such disability to military service, to include in-service acoustic trauma or a service-connected disability.

The Board has also considered whether service connection may be granted on a presumptive basis for a chronic disability, to include as based on continuity of symptomatology.  

As noted above, service connection may be granted for chronic disabilities, such as organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The case of Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. Feb. 21, 2013), elaborates on situations in which presumptive service connection may be granted for chronic disabilities.  

The first applicable situation is that in which "a chronic disease is "shown in service (or within the presumptive period under § 3.307)."  Walker, 708 F.3d at 1335.  According to Walker, "[t]he regulation equates 'shown in service' with a reliable diagnosis of the chronic disease while in service.... To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  Id.

Alternatively, under Walker, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Walker, 708 F.3d at 1336.  According to Walker, "[t]he natural reading of the 'condition' noted in service is a condition indicative of a chronic disease, but not sufficiently indicative to demonstrate that the chronic disease is 'shown to be chronic.'"  Id. At 1339.  Walker also states that "in the situation where the veteran cannot establish a chronic disease 'shown' in the presumptive period for purposes of § 3.303(b) but can point to a chronic condition that was noted in the presumptive period but the notation was insufficient to support a diagnosis beyond legitimate question ... the veteran can benefit from continuity of symptomatology to establish service connection ...."

In the case at hand, the Board notes that there is no medical evidence of dizziness or vertigo, either in service or within one year of separation therefrom.  Therefore, the Board finds that the Veteran's chronic disability was not "shown in service."

The Board further finds that this case does not contain evidence of a chronic condition noted in service or within the presumptive period in which "the notation was insufficient to support a diagnosis beyond legitimate question."  Again, the Board notes that there is no notation of dizziness or vertigo in service, and there is no evidence of such symptomatology in service or to a degrees of 10 percent or more within one year of separation from service to allow for the Veteran to establish service connection for through lay reports of continuity of symptomatology.  

Furthermore, service connection based on continuity of symptomatology is not warranted as the medical evidence does not sufficiently establish continuity of dizziness symptoms since service.  While the Veteran has suggested a continuity of symptomatology since service in his December 2013 personal statement, the Board finds his May 2011 report to his private treatment provider that his "dizziness started to occur 10 years ago and has been mild in severity" is more credible and far more probative, as it was made the course of his seeking medical treatment.  The Veteran also reported a 2008 dizziness onset on his February 2010 claim form.  In light of the above, the Board finds that continuity of symptomatology is not established.

In short, the Board finds that a preponderance of the evidence is against finding a link between any dizziness or vertigo and service, to include a service-connected disability.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a disability manifested by dizziness and vertigo is not warranted.


ORDER

Entitlement to service connection for a disability manifested by dizziness and vertigo is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


